DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II (kit claims) in the reply filed on March 9, 2021 is acknowledged. The traversal is on the ground(s) that the groups do not lack unity based on the current set of claims. This is not found persuasive because the claims are not in their original presentation and all that remain are the kit claims.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 25, 26, 31 are objected to because of the following informalities:
Claim 25, line 6, just to stay consistent with the phrasing it is suggested that “said member” be worded as before --said reamer member--
Claim 26, “flat portion having a through hole of the pin” does not make sense, it seems it might be described as --a through hole for receiving the pin-- or --a through hole for the pin to extend therethrough--.
Claim 31 depends off claim 39 which is not present.
Claim 31, 3 lines from the bottom, “the first having a gripping member” should be changed to --the first end having a gripping member--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 25 requires “guide means for guiding” which is interpreted as a guide pin and support body described in the written specification as well as claims 29 and 30.
Claim 25 requires “mechanical means for controlling the depth” which is interpreted as the cylindrical inserts 22 shown in Fig. 1, which is also claimed in the last two lines of claim 25 as well as claims 34 and 35.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 25-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 requires 1) mechanical means for controlling the depth and 2) a plurality of inserts, which seem to be the same thing based upon the written specification and the drawings.  
Claims 28, 29, and 31 each claim “the free end of the pin”. There is insufficient antecedent basis for this limitation in the claims.
Claim 33 is worded in a way that makes it seem that the reamer is always in a particular configuration with the shaft portion in the support body and the second portion 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 29, 30, and 34-37 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Since claim 25 uses means for language as mentioned above. This makes the limitation for the guiding means to be essentially what is in claims 29 and 30 and the mechanical means to be what is in claims 34-37. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steiner et al. (US 2009/0299371; “Steiner”), in view of Rathbun et al. (US 7488327; “Rathbun”), in view of Verban (US 2006/0188840).
Steiner discloses a kit (Fig. 16) capable of making holes of controlled depth and different diameters on chondral and osteochondral surfaces (Fig. 16; paragraph [0064]-[0071]), said kit comprising: an apparatus (Fig. 16) capable of making holes of controlled depth and different diameters on chondral and osteochondral surfaces (Fig. 16; paragraph [0064]-[0071]), said apparatus comprising: a reamer member (Fig. 8; 90) having a cutting head (94) capable of removing tissue from said chondral and osteochondral surface (paragraph [0062]), said reamer member being mobile approaching the chondral and osteochondral surface for arranging the head at said tissue (Figs. 8 and 16; paragraphs [0062]-[0071]); guide means (50, 30, 130, and/or 140) for guiding the reamer member that can be firmly associated with the chondral or osteochondral surface (paragraphs [0059]-[0069]), said reamer member being slidable along said guide means (paragraphs [0059]-[0069]); an application element (Fig. 16; 140) for applying the pin (paragraph [0065]), having a body equipped with a through cavity for the hole of the pin (Fig. 16; paragraph [0065]); and an incision member (Figs. 

Rathbun teaches a reamer member being slidable within the guide means (Fig. 1; 80 and 40) and mechanical means (Fig. 11; 810) for controlling the depth of the hole interposed between the reamer member and the guide means for defining an end stop of the reamer member in the respective movement towards said chondral and osteochondral surface (Figs. 1 and 11; col. 10, lines 49-55). Wherein said guide means of the apparatus comprises a support body (40) having a tubular conformation and having a first end edge that can be fitted onto a surface (Fig. 1); said reamer member being axially slidable within the support body during the removal of tissue from the surface (Fig. 1; cols. 6 and 7). Wherein said shaft element has a first portion (Fig. 1; portion just above the cutting end) proximal to said first end (Fig. 1) configured to be housed in said support body (Fig. 1) and a second portion (Fig. 1; end just above 80) proximal to said second end configured to project outside the support body (Fig. 1; col. 10, lines 32-67). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the reamer of Steiner within a guide means, as taught by Rathbun, in order to help guide the reamer (cols. 6 and 7).  
However, Steiner in view of Rathbun does not disclose the mechanical means for controlling the depth to be a plurality of cylindrical inserts.
Verban teaches a mechanical means (Figs. 5-10) for controlling the depth of the hole to be reamed (Figs. 5-10) that are a plurality of cylindrical inserts (Figs. 5-8) having different thickness of the respective central walls corresponding to different hole depths (Figs.5-10; paragraphs [0043]-[0058]). Wherein said mechanical means for controlling 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a plurality of different sized inserts, as taught by Verban, rather than the one stop collar (810) of Steiner, in order to allow for different sized bits and holes to be used (Figs. 5-10; paragraphs [0043]-[0058]).
In regards to claims 34-37, the combination of Steiner, Rathbun and Verban results in wherein said mechanical means for controlling the depth of the hole comprise at least one cylindrical insert (Verban teaches the inserts in general) which can be fitted onto the second portion of the tubular element (note how shoulder 810 of Rathbun is at the second portion) to separate the bushing of the gripping member from a second end edge of the support body opposite the first end edge (Rathbun shows how shoulder 810 separates the gripping portion 802 from the guide tube 40). Wherein said cylindrical insert (Verban) has a cup-shaped conformation (Verban-Fig. 9) defining a lateral wall (outer wall) having an annular profile (Verban-Fig. 9) and a central wall (Veban-190) having a circular profile (Verban-Fig. 10; paragraphs [0029]-[0030]) and defining a through hole for housing the second portion of the tubular element (Verban-Fig. 9); said central wall having a thickness (Verban-paragraphs [0042]-[0061]) defining the depth of the hole afforded on the chondral or osteochondral surface (Verban-paragraphs [0042]-[0061] can be chosen for any depth you want to ream); said central wall having an internal face facing the support body and that can be fitted onto the second end edge  Wherein said lateral wall extends around the second end edge of the support body (Verban-Fig. 9; note how there is a space between the shaft of the tool and the inner bore, which would be able to overlap the guide tube when combined with Rathbun). Wherein said cylindrical insert is removably associated with the second portion of the tubular element to be substituted with an insert having a different thickness of the central wall (Verban-Figs. 5-10; paragraphs [0042]-[0061]).
As to claim 36, whether or not Steiner, Rathbun, or Verban teach marking the different sized tools with their respective size. Official notice is being taken that it is well-known to color code or label/etch tools with their particular sizes and it would have been obvious to one having ordinary skill in the art at the time the invention was made to include this type of feature. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931.  The examiner can normally be reached on M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZADE COLEY/Primary Examiner, Art Unit 3775